Citation Nr: 0817017	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes cavus, 
claimed as high arches, to include secondary to residuals of 
surgery on the right fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
bilateral foot condition, claimed as high arches.  The 
veteran filed a Notice of Disagreement (NOD) in October 2004.  
He was issued a Statement of the Case (SOC) in September 
2005, and he perfected an appeal later that month.    

In May 2004, the veteran was denied service connection for 
bilateral flat feet.  In June 2004, the veteran's 
representative submitted a letter stating that the veteran 
had never intended to file a claim for bilateral flat feet, 
which he did not have, and instead had wanted to file a claim 
for bilateral high arches.  The letter expressly stated that 
the veteran did "NOT wish to pursue an appeal" on the flat 
feet claim.  After a year, the May 2004 decision became final 
and is not before the Board on appeal.  

Likewise, the veteran has not yet filed an NOD with the July 
2007 denial of his claims for "floppy toe syndrome" and 
bilateral peripheral neuropathy of the lower extremities.  
See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008) 
(claims that are based upon distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims).  
If he wishes to appeal these denials, the veteran must file 
an NOD within one year from the date of the August 2007 
rating decision notification.  Because no appeal has been 
perfected with respect to these issues, they are not 
currently before the Board on appeal.  

In May 2006, the veteran appeared at the Indianapolis RO and 
testified before a Decision Review Officer (DRO).  A 
transcript of this hearing is of record.




FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's bilateral pes cavus was not caused or aggravated by 
the service-connected residuals of surgery on the right fifth 
toe.


CONCLUSION OF LAW

Pes cavus was not incurred or aggravated in service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in August 2004 and 
May 2007, in which the RO advised the appellant of the 
evidence needed to substantiate his service connection claim.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was further advised to submit any evidence 
in his possession that pertains to his claim. In a March 2006 
letter, in addition to the May 2007 letter, the veteran was 
advised as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.

Although only the August 2004 letter was issued prior to the 
initial adjudication of the veteran's claim in October 2004, 
the Board notes that the veteran's claim was subsequently 
readjudicated by the RO following the issuance of the March 
2006 and May 2007 notice letters in Supplemental Statements 
of the Case from October 2006 and September 2007.  Thus, the 
Board finds any error with respect to the timeliness of these 
notices to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's service 
medical records, VA and private treatment records, and 
records from the Social Security Administration.  The RO also 
arranged for the veteran to undergo VA examinations in June 
2003 and February 2004, and the RO obtained a VA examiner's 
opinion in April 2004.  

The veteran's representative has requested a new VA 
examination by an orthopedic specialist or podiatrist based 
on the contention that the April 2004 opinion is inadequate.  
This objection appears to be based on the contention that a 
specialist is required, as well as on the belief that the 
issue of aggravation has not been addressed.  

The Board, however, believes that the April 2004 opinion 
satisfies the duty to assist and that a remand for another 
examination is not necessary.  With respect to the 
professional qualifications of the author of the April 2004 
opinion, the Court has held that VA may satisfy its duty to 
assist by providing a medical examination conducted by a 
person who is qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007). Accordingly, VA satisfied its duty to assist when it 
provided a medical examination performed by a physician, 
whose levels of training, education, and experience render 
him professionally qualified to provide competent medical 
evidence.  Id. at 569.  

As will be discussed below, the Board finds that the April 
2004 opinion adequately addresses the issue of aggravation.  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected on a secondary basis.  38 C.F.R. § 3.310 .  The 
Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service- connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant.  

In an October 2003 rating decision, the RO granted service 
connection for loss of the right little toe and assigned a 10 
percent disability rating.  In June 2004, the representative 
filed a claim on the veteran's behalf requesting service 
connection for exceptionally high arches in both feet.  
According to this statement, the veteran claimed that his 
bilateral foot pain was a continuing residual effect of his 
active duty right foot surgery.  He believed that his right 
foot mechanics (flexion, shock, absorption, lateral 
expansion, and balance) were seriously degraded as a result 
of his foot surgery.  His left foot symptoms were stated to 
have arisen from favoring and compensating for the bad 
mechanics of his right foot.  

While the veteran has not alleged that he experienced 
symptoms from his high arches during service, the Board will 
first determine whether direct service connection is 
warranted.  To this end, the Board has reviewed the veteran's 
service medical records and has found no evidence of high 
arches being found in service. 
Several medical records discuss the veteran's right fifth toe 
injury.  One such record from 1968 notes deformity of the 
veteran's right fifth toe and calluses on the balls of both 
feet.  The veteran was referred for an orthopedic 
consultation.  In June 1968, a physical examination found the 
veteran to be normal aside from the dorsal positioning of the 
right little toe.  The veteran's September 1968 separation 
examination report notes that the veteran has hammer toes and 
that he had recent orthopedic surgery to correct a deformity 
of his right fifth toe.  It does not, however, note high 
arches or associated symptoms.  Therefore, based on a lack of 
evidence of an in-service disability, direct service 
connection for pes cavus must be denied.

The Board will next consider whether secondary service 
connection is warranted.  As noted above, the veteran is 
service connected for amputation of his fifth right toe.  He 
has also been determined to have bilateral pes cavus.  In the 
absence of a competent medical opinion linking the bilateral 
pes cavus to the veteran's right fifth toe amputation, 
however, secondary service connection cannot be established.

A review of the medical evidence reveals that only one 
medical opinion of record addresses the question of whether 
the veteran's pes cavus was incurred as a result of the fifth 
toe surgery.  This record, an April 2004 VA medical opinion, 
relies on the examiner's review of the claims folder and on 
the findings that he made during a February 2004 VA 
examination.  The April 2004 opinion noted that the veteran 
had an amputation of the proximal phalanx of the small toe on 
the right foot.  It noted partial excision of phalanges of 
the right small toe after a shell injury.  He described 
having had bilateral foot pain for several years, primarily 
along the metatarsal heads and radiating towards the 
deformity.  

The examiner noted that the bilateral symmetric findings in 
the veteran's feet were not likely to be caused by amputation 
of a toe on the right foot.  Nor would the examiner expect to 
see a cavus deformity as a result of an amputation of a small 
toe, which would cause very little disability with the 
overall mechanics of the foot.  The examiner believed the 
veteran's symptoms were likely referable to his cavus 
deformity.  While the examiner was unsure of the etiology of 
the cavus deformity, he noted that it could have resulted 
from developmental anomaly or a Charcot-Marie tooth 
deformity.  He also noted that there were sometimes 
neurologic causes.  Because the cavus deformity was 
bilateral, the examiner believed it was less likely than not 
a referral from any injury of the right foot.  He stated that 
it was more likely a developmental issue and did not believe 
that it was due to the service connected amputation.

While the veteran has disputed the probative value of this 
medical opinion, the Board finds it adequate for purposes of 
determining whether there is a link between the veteran's 
right fifth toe amputation and his bilateral pes cavus.  As 
suggested above, the Board finds that the VA examiner is 
qualified to render medical opinions regarding diagnoses or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  The Board further 
notes that the VA examiner's description of the veteran's 
symptoms appears consistent with those documented in the 
claims folder.  The examination report provides a well-
supported explanation of why the examiner did not believe the 
veteran's bilateral pes cavus was incurred as a result of his 
right fifth toe surgery.  In addition, there is no contrary 
medical opinion of record specifically linking the veteran's 
pes cavus to his right fifth toe disability.  Although the 
Board believes that the veteran is sincere in his belief that 
there is an etiological relationship between his right fifth 
toe amputation and his pes cavus, as a layperson who is 
untrained in the field of medicine, the veteran himself is 
not competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds the VA examiner's opinion to be 
the most persuasive medical evidence of record regarding the 
etiology of the veteran's bilateral pes cavus.

As mentioned above, the veteran has also contended that the 
April 2004 opinion does not address the issue of aggravation.  
The Board observes, however, that while the word 
"aggravation" is not used in the examiner's opinion, the 
overall tone of this opinion clearly demonstrates that the 
examiner did not find that the veteran's fifth right toe 
disability aggravated his bilateral pes cavus.  Specifically, 
the examiner stated that amputation of the small toe would 
cause very little disability with the overall mechanics of 
the foot.  The examiner further concluded that, because the 
cavus deformity was bilateral, the examiner believed it was 
less likely than not a referral from any injury of the right 
foot.  While the examiner did not clearly enunciate a 
distinction between disability that is originally caused by 
the veteran's toe amputation and disability that originated 
independently but was aggravated by the toe amputation, the 
clear tone of the overall opinion was that no relationship of 
any kind existed between the service-connected amputation and 
the cavus deformity.  Therefore, the Board finds this opinion 
adequate to resolve the issue of whether secondary service 
connection is warranted based on aggravation.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral pes cavus, to include as secondary to service-
connected residuals of surgery on the right fifth toe.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claim must be denied.


ORDER

Entitlement to service connection for bilateral pes cavus, 
claimed as high arches, to include secondary to residuals of 
surgery on the right fifth toe, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


